Defendant appeals from an order precluding him from giving evidence to establish adultery on the part of plaintiff, as alleged in defendant’s counterclaim, unless he serve a bill of particulars as to claimed acts of adultery. Order reversed, without costs, and motion for an order of preclusion denied, without costs. The previous order directing the service of a bill states, in effect, that if the bill recites that defendant relies on a general course of conduct, and not on specific acts of adultery, the bill need only particularize the acts of conduct from which it is claimed that adultery is to be inferred, and need not set forth specific acts of adultery. The bill which was served complies with the directions of the said previous order. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.